[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 01-1387

                        UNITED STATES,

                          Appellee,

                              v.

                     RANA NAZAR HUSSAIN,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. George A. O’Toole, Jr., U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
               Campbell, Senior Circuit Judge,
                  and Stahl, Circuit Judge.



     James L. Sultan, Catherine J. Hinton, and Rankin & Sultan
on Memorandum of Law in Support of Defendant’s Appeal from
Detention Order.
     Donald K. Stern, United States Attorney, and Emily R.
Schulman, Assistant U.S. Attorney, on brief for appellee.




                        April 24, 2001
              Per Curiam.     Appellant Rana Nazar Hussain appeals

 from a district court order that denied his motion to revoke

 a pretrial detention order.            Having thoroughly reviewed the

 appellant's     submissions       to    this   court   in   light    of    our

 independent     standard     of    review,      see    United     States    v.

 O'Brien, 895 F.2d 810, 814 (1st Cir. 1990), we affirm the

 district court's decision to detain appellant based on the

 risk of flight.

              Appellant is a citizen of Pakistan who was arrested

 at Logan Airport and subsequently indicted on charges of

 conspiring to import heroin and aiding and abetting said

 importation in violation of 21 U.S.C. §§ 963, 952 and 18

 U.S.C.   §    2.     These     offenses        trigger      the   statutory

 presumption that "no condition or combination of conditions

 will reasonably assure the appearance of the ... [appellant]

 at trial or the safety of any person or the community."                     18

 U.S.C. § 3142(e).1     This presumption is particularly heavy

 in this case, because the government's evidence suggests

 that appellant previously had acted as the "controller" of



    1   As the government does not contend that appellant's
release would result in any danger, our review is limited to the
risk of flight issue.

                                        -2-
 a successful heroin-smuggle.2      Moreover, both appellant and

 his    co-defendant   made    incriminating   statements   to   the

 authorities, thus the weight of the government's evidence

 appears to be strong.        On this record, we see no basis to

 disturb the district court's finding that appellant faces an

 "uphill battle" in his motion to suppress his own custodial

 statements.3



    2   Appellant's contention that the government violates his
right to due process by relying on informant information to show
his participation in a prior smuggle was not raised below.
Therefore, the objection is not properly before us. See, United
States v. Perez-Franco, 839 F.2d 867, 871 (1 st Cir. 1988)(per
curiam). Moreover, the objection flies in the face of the well-
established principle that courts may consider and credit
reliable hearsay evidence in making determinations under the
Bail Reform Act. See, e.g., United States v. Acevedo-Ramos,
755 F.2d 203, 208 (1 st Cir. 1985).       It is equally well-
established that bail hearings are not intended to serve as
discovery expeditions. See, e.g., United States v. Smith, 79
F.3d 1208, 1210 (D.C. Cir. 1996); Acevedo-Ramos, id.; United
States v. Suppa, 799 F.2d 115, 120 (3d Cir. 1986). Accordingly,
we decline appellant's invitation to become embroiled in the
discovery dispute that is pending in the district court as a
result of appellant's motion for reconsideration of Magistrate
Judge Cohen's January 12, 2001, Memorandum and Order denying
appellant access to informant information.
    3  We recognize the possibility that the government's case
might be weakened if appellant's motion to suppress succeeds in
excluding some or all of his custodial statements.         This
possibility does not provide a sound reason to overturn the
district court's detention order. Should appellant succeed in
his motion to suppress or in his motion for reconsideration of
Magistrate Judge Cohen's January 12, 2001 discovery order, he
may renew his request for bail before the district court. See
United States v.   Palmer-Contreras, 835 F.2d 15, 18 (1st Cir.
1987)(per curiam); 18 U.S.C. § 3142(f).

                                  -3-
          To be sure, the presumption of flight is somewhat

weakened by the evidence that appellant has marshaled that

attests to his reputation as a prominent Pakistani film

distributor, his good standing in his family and religious

community, and his lack of a criminal record.         The district

court supportably deemed this evidence outweighed by that

which showed that appellant and his co-defendant were caught

smuggling almost 28 pounds of heroin and that appellant has

no significant ties to the United States or Massachusetts.

Indeed, given the seriousness of the charges and the 10-year

mandatory minimum sentence that appellant would face if

convicted, the strength of appellant's commercial and family

ties to Pakistan would appear to reinforce his incentive to

flee.   The Consul General's offer to serve as appellant's

custodian could not reasonably assure appellant's appearance

at trial since his additional occupation as a real estate

investor precludes him from being at home during the work

week and electronic monitoring is not always effective.

          A final housekeeping remark is necessary.             The

unsealed appendix of exhibits that appellant has filed in

this court includes two items that technically remain sealed

in the district court.         Those items are the transcript of

the   September   13,   2000   hearing   before   Magistrate   Judge


                                  -4-
Cohen, and Magistrate Judge Cohen's Memorandum and Order of

that same date.      In response to this court's order, defense

counsel    has    filed     the   attached     "Appellant's      Statement

Respecting Previously Sealed Exhibits",                  which indicates

that the need for sealing no longer exists.                 We direct the

district    court     to     review    the      attached      "Appellant's

Statement..." and to enter an order which indicates whether

or   not   Magistrate       Judge     Cohen's     September     13,    2000

Memorandum and Order (docket entry #4) and the transcript of

defendant Hussain's September 13, 2000 initial appearance

(docket    entry    unassigned)       shall     remain      sealed.     The

appellant's      appendix    shall    remain    in   this    court's   safe

pending receipt of the district court's order.



           The district court's order requiring appellant

Hussain's pretrial detention is affirmed. See Local Rule

27(c).




                                     -5-